Title: From James Madison to Edmund Pendleton, 6 December 1792
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Decr. 6. 1792
I am just favored with yours of the 28th. Ult. I wish I could remove your anxiety for the French. The last accounts are so imperfect & contradictory that it is difficult to make any thing of them. They come also thro’ the Brussels & English channels, which increases the uncertainty. It appears on the whole that the combination agst. the revolution, and particularly agst. their new republic, is extremely formidable, and that there is still greater danger within from the follies and barbarities which prevail in Paris. On the other hand it seems tolerably clear that the nation is united against Royalty, and well disposed to second the Government in the means of defence. At this distance it is impossible to appreciate particular mea⟨sur⟩es, or foresee the turn which things may finally take.
The Newspaper tax noticed by the P. has been referred to a Come. but no report has yet been made. It is of great importance that some change should take place that will remove the obstruction which has been thrown in the way of information to the people. In all Govts. the public censorship is necessary in order [to] prevent abuses. In such an one as ours, where the members are so far removed from the eye of their Constituents, an easy & prompt circulation of public proceedings is peculiarly essential.

The election of a vice P. has excited in this quarter considerable animation, and called forth comparative portraits of the political characters of Mr. Adams & Govr. Clinton the only candidates brought into the field. The former has been exhibited in all its monarchical features; and the latter in the antifederal colors it wore in 1788. There are not sufficient data here to calculate with certainty the event of the contest. The probability is rather favorable to Mr. A; but not in such a degree as to prevent pretty keen apprehensions among his friends. As the opposition to him is levelled entirely agst. his political principles, and is made under very great disadvantages, the extent of it, whether successful or not, will satisfy him that the people at large are not yet ripe for his system.
We are informed by the last advices from Eu⟨ro⟩pe that the harvest has generally been scanty; & that in England particularly it has suffered prodigiously from the wetness of the season. From this cause, and the general state of things abroad, a great demand on our stock is anticipated. Wheat is already up at 9/. & flour at 45/ of this currency. The rise must soon communicate itself to Virginia & it is to be hoped the farmers will not lose the benefit of it by premature sales. We all regret the detention of Col. Taylor. I hope the cause of it has ceased & that we shall soon have his arrival in proof of it. It is probable that Mr. Jefferson will not remain very long in his public station; but it is certain that his retirement is not to be ascribed to the Newspaper calumnies which may have had that in view. With the greatest affection I remain Dr. Sir Yrs.
Js. Madison Jr
